     Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 1 of 9 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

MARSHALL, KAREN,

         Plaintiff,

v.                                                            Case No.:

SWISSPORT FUELING, INC.,

         Defendant.
                                                      /

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Swissport Fueling, Inc.

(hereinafter “Defendant”), by and through its undersigned attorney, hereby gives notice that the

civil action currently pending in the Circuit Court for the Twentieth Judicial Circuit, Lee County,

Florida, identified as Marshall, Karen v. Swissport Fueling, Inc., Case No.: 20-CA-003450, is

removed to this Court without waiving any rights to which Defendant may be entitled, and says:

         Pursuant to 28 U.S.C. §1446(a), copies of all record documents, including all orders,

pleadings, and process which have to date been served upon Defendant are attached as Exhibit A.

         The Complaint in the above action was filed in the Circuit Court for the Twentieth Judicial

Circuit on or about May 29, 2020, and served pursuant to Florida Statute § 624.423 on Defendant

on June 5, 2020. In compliance with 28 U.S.C. §1446(b), this Notice of Removal is timely filed

within thirty (30) days of Defendant ascertaining that this case is removable.

I.       Diversity of Citizenship

         Plaintiff is a resident of and is domiciled in Lee County, Florida. See Ex. A, ¶ 3 of

Plaintiff’s Complaint. Plaintiff is therefore a citizen of the State of Florida for purposes of this

Court’s diversity jurisdiction. Defendant is incorporated in the state of Delaware and its principal



6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 2 of 9 PageID 2




place of business is in the state of Virginia. See Ex. B, Declaration of Greg Smith. Accordingly,

for purposes of jurisdiction under 28 U.S.C. § 1332(a), Defendant is not a citizen of the State of

Florida.

           Therefore, at all relevant times herein, Plaintiff was a resident and citizen of the State of

Florida, and Defendant was a citizen of a state other than Florida. At the time of the filing of this

action, and as of the date of this removal, there is complete diversity of citizenship between the

parties.

II.        Amount in Controversy

           The amount in controversy between Plaintiff and Defendant exceeds Seventy-Five

Thousand Dollars ($75,000.00) exclusive of interests and costs. Although Plaintiff has alleged

that “[t]his is an action for damages greater than $30,000 and less than $75,000, exclusive of costs,

interest, and attorney’s fees,” Defendant submits that this limitation of damages was solely made

to avoid legitimate removal jurisdiction. Importantly, Plaintiff makes a claim for punitive damages

of $100,000 in his prayer for relief. Plaintiff’s blatant and inconsistent attempt to circumvent

removal must fail.

           Generally when a plaintiff asserts a specific claim for damages that is less than the

jurisdictional amount in the ad damnum (prayer for relief) clause, the defendant must prove to a

legal certainty that the plaintiff would not recover below the jurisdictional amount. Burns v.

Windsor Ins. Co., 31 F.3d 1092 (11th Cir.1994). On the other hand, courts in the Eleventh Circuit

have held that when a plaintiff only puts the limitation on damages in the jurisdictional statement

and fails to make a specific demand for damages in the ad damnum clause, the heightened standard

explained in Burns does not apply. See Golden v. Dodge-Markham Co., Inc., 1 F.Supp.2d 1360,

1363 (M.D. Fla. 1998) (although the plaintiff alleged that the action was for less than $75,000 in


                                                     2

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 3 of 9 PageID 3




the jurisdictional statement, the Court found that the preponderance of the evidence standard

applied because the plaintiff made an unspecified demand for damages in the ad damnum clause);

see also Toney v. United Space Alliance, 2008 WL 11437038, at *2 (M.D. Fla. 2008) (stating that

“[w]here the plaintiff alleges a jurisdictional range such as ‘an action for damages that exceed

$15,000, but less than $75,000,’ it is unclear whether this statement is considered a specific claim

for damages.”); Hill v. Allianz Life Insurance Company of North America, 2016 WL 10540906, at

*2 (M.D. Fla. 2016) (determining that “the ad damnum clause does not contain a demand for

specific damages, and the preponderance standard should apply.”).

        In the instant matter, Plaintiff’s limitation on damages is exclusively contained in the

jurisdictional statement. See Ex. A ¶ 2. Plaintiff did not make a specific demand in the ad damnum

clauses of the Complaint that is less than the jurisdictional amount. On the contrary, Plaintiff made

a specific demand for punitive damages in the amount of $100,000 in the ad damnum clauses

following each count in her Complaint. Because the amount in the ad damnum clauses contradict

that of the jurisdictional statement, the Court must look to the ad damnum clause in determining

the Defendant’s burden of proof. See Hill, 2016 WL 10540906 at *2. Therefore and in accordance

with case law from the Eleventh Circuit, Defendant’s burden of proving the amount in controversy

is the preponderance of the evidence standard.

        In determining the amount in controversy using the preponderance of the evidence

standard, the district court may consider whether it is “facially apparent” from the complaint that

the jurisdictional amount in controversy is met. Williams v. Best Buy Co., 269 F.3d 1316, 1319

(11th Cir. 2001). Additionally, the court is permitted “to make ‘reasonable deductions, reasonable

inference, or other reasonable extrapolations’ from the pleadings.” Roe v. Michelin N. Am., Inc.,

613 F.3d 1058, 1061-62 (11th Cir. 2010) (quoting Pretka v. Kolter City Plaza II, Inc., 608 F.3d


                                                 3

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 4 of 9 PageID 4




744, 754 (11th Cir. 2010)). Courts may “use their judicial experience and common sense in

determining whether the case stated in a complaint meets federal jurisdictional requirements.” Id.

at 1062. The “removing defendant is not required to prove the amount in controversy beyond all

reasonable doubt”, but rather only by a preponderance of the evidence. Pretka, 608 F.3d at 752,

754. Further, in examining this issue, the question is not whether the plaintiff would actually

recover a specific amount of damages, but rather whether [s]he could do so. See Wineberger v.

Racetrac Petroleum, Inc., 2015 WL 225760, *3 (M.D. Fla. Jan. 16, 2015) (citing McDaniel v. Fifth

Third Bank, 568 Fed Appx. 729, 731 (11th Cir. 2014)). “The appropriate measure is the litigation

value of the case assuming that the allegations of the complaint are true and assuming a jury returns

a verdict for the plaintiff on all claims made in the complaint.” Jackson v. Am. Bankers Ins. Co.,

976 F.Supp. 1450, 1454 (S.D. Ala. 1997) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096

(11th Cir. 1994)). “[R]ecent Eleventh Circuit decisions promote a greater reliance on a court’s

judicial experience and common sense based on the evidence presented and the nature of the claims

alleged in determining whether the jurisdictional threshold is reached.” Cowan v. Genesco, Inc.,

2014 WL 3417656, at *4 (M.D. Fla. July 14, 2014).

        Plaintiff alleges that Defendant violated the Florida Civil Rights Act by subjecting her to a

hostile work environment and sexual harassment which resulted in a tangible employment action

and retaliating against her for engaging in protected activity. See generally Ex. A. Although

Plaintiff pled that this action does not exceed $75,000, Plaintiff has specifically made a claim for

$100,000 punitive damages in addition to back pay, lost benefits, compensatory damages for

mental anguish and loss of dignity, reasonable attorney’s fees and costs, and prejudgment interest.

As an initial matter, it is facially apparent from the face of the Complaint that the jurisdictional




                                                  4

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 5 of 9 PageID 5




threshold is exceeded because Plaintiff has made a claim for $100,000 in punitive damages in the

ad damnum clauses following each of her counts.

        Further, the Florida Civil Rights Act allows recovery for back pay, compensatory damages,

including, but not limited to, damages for mental anguish, loss of dignity, and other intangible

injuries, punitive damages, and attorneys’ fees. Fla. Stat. § 760.11(5). The Court must consider

each of these in calculating the amount in controversy. Bell v. Preferred Life Assur. Soc. of

Montgomery, Ala., 320 U.S. 238, 240 (1943) (“Where both actual and punitive damages are

recoverable under a complaint each must be considered to the extent claimed in determining

jurisdictional amount.”). While Defendant does not concede that Plaintiff is entitled to any of these

damages, it is possible that Plaintiff would receive such damages if she is able to prevail on her

claims. Therefore, Plaintiff’s total potential damages under all these categories exceeds the

jurisdictional limit.

        Although Defendant denies Plaintiff is entitled to any relief whatsoever, Plaintiff’s

potential economic damages are approximately $22,464.00. At the time that Plaintiff resigned, she

was employed on a part-time basis earning $12.00 per hour. She worked approximately six hours

per day, three days per week. See Ex. B. Therefore, she earned approximately $432.00 on a bi-

weekly basis. See Ex. B. Plaintiff’s employment ended on July 19, 2019, thus potentially entitling

her to approximately one year of back pay as of July 19, 2020, totaling $11,232.00. Assuming a

trial date of approximately one year from today’s date, Plaintiff could be entitled to approximately

$22,464 in back pay.

        Plaintiff is also seeking damages for emotional distress. Under the law, the Court is allowed

to consider the potential award of compensatory damages in order to determine whether the

amount in controversy exceeds $75,000. See Cowan, 2014 WL 3417656, at *4 (finding that the


                                                  5

6807489v.1
    Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 6 of 9 PageID 6




jurisdictional amount was more likely than not exceeded in light of the nature of plaintiff’s claims,

the amount awarded in similar cases, and plaintiff’s failure to stipulate otherwise). Although

Plaintiff has not specifically pled that she is entitled to a certain amount of compensatory damages,

she has alleged that she suffered mental anguish and loss of dignity. “[A] plaintiff can establish

entitlement to emotional pain and suffering damages through his own trial testimony.” Myers v.

Cent. Fla. Invs., Inc., 2008 WL 4710898, at *12 (M.D. Fla. Oct. 23, 2008). “Medical testimony

in corroboration of emotional distress is not required.” Id.

         Taking into consideration Plaintiff’s claims and the amounts awarded in similar cases, it is

reasonable for this Court to deduce that Plaintiff’s damages for emotional distress could surpass

the jurisdictional threshold.1 Awards of compensatory damages for intangible emotional distress

frequently equal or exceed $75,000, even when there is scant evidence supporting the claim. See

Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000) (affirming $150,000

compensatory damages award under the FCRA); Bernstein v. Sephora, 182 F.Supp.2d 1214 (S.D.

Fla. 2002) (granting $75,000 compensatory damages award); Hill v. Xerox Corp., 998 F.Supp.

1378 (N.D. Fla. 1998) (upholding $457,000 jury award of compensatory damages in employment

discrimination case); United States Equal Employment Opportunity Commission v. Favorite

Farms, Inc., 2019 WL 2255662, at *9 (M.D. Fla. 2019) (appeal filed) (denying defendant’s motion

for remittitur and upholding the award of $150,000 for plaintiff’s sexual harassment claims).

Plaintiff alleged that her supervisor stated that “he wanted to have sex with Plaintiff and her

girlfriend.” He allegedly “explicitly described how he would have sex with Plaintiff and stated

‘you know I could [f**k] you right?’” Plaintiff further alleged that her supervisor tried to touch

her hair and then “came very close to Plaintiff and put his groin area up to Plaintiff’s face, almost


1
  It is worth noting that there is no limit on the amount of compensatory damages that a plaintiff could recover under
the FCRA. See Fla. Stat. § 760.11(5).
                                                          6

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 7 of 9 PageID 7




making contact.” If true, these allegations are certainly comparable to those cited herein.

Therefore, this Court can reasonably conclude based on judicial experience and prior cases that

Plaintiff’s claims for “mental anguish and loss of dignity” could support an award of at least

$60,000.

        Plaintiff is also seeking punitive damages of a specified amount of $100,000. The Middle

District has held that to the extent the ad damnum clause contains a specific damages claim, this

amount should be used to determine the jurisdictional threshold. See Hill, 2016 WL 10540906 at

*2 (finding that, contrary to the general allegation, Plaintiff specified damages totaling at least

$80,000 and therefore the jurisdictional amount was exceeded). As such, the jurisdictional

threshold is exceeded because Plaintiff has made a specific demand for punitive damages which

exceeds $75,000. Further, $100,000 in punitive damages is supported by awards for punitive

damages in FRCA cases. United States Equal Employment Opportunity Commission v. Favorite

Farms, Inc., 2019 WL 2255662, at *9 (M.D. Fla. 2019) (appeal filed) (upholding an award of

punitive damages of $150,000 for plaintiff’s sexual harassment claims).

        Based on the allegations in Plaintiff’s Complaint, the nature of her claims, other awards

issues in FCRA cases, and her demand for a specific award of punitive damages in the ad damnum

clauses, Defendant has shown that the value of Plaintiff’s claim more likely than not exceeds the

jurisdictional amount. See Penalver, 2012 WL 1317621, at *3 (finding that the aggregate amount

of estimated back pay, front pay, compensatory damages, punitive damages, and attorneys’ fees

shows that it is more likely than not that the amount in controversy is exceeded). Specifically,

Plaintiff’s potential damages are $182,464.00 and are summarized as follows:

               Back pay                              $22,464.00
               Emotional distress                    $60,000.00
               Punitive damages                      $100,000.00
               Total damages                         $182,464.00

                                                7

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 8 of 9 PageID 8




         Accordingly, based on the totality of the circumstances, reasonable estimates, common

sense, and Plaintiff’s demand for an award of punitive damages in the amount of $100,000, the

amount Plaintiff has placed in controversy exceeds $75,000.

         Because this Court has original jurisdiction over the State Court Action under 28 U.S.C.

§ 1332, and the requirements for diversity jurisdictions are met, this case is properly removable

pursuant to 28 U.S.C. § 1441(a).

         Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing and service of this Notice of

Removal, Defendant’s Notice to Plaintiff of Removal has been served upon counsel for Plaintiff,

Jason L. Gunter, Conor P. Foley, Gunter Firm, 1514 Broadway, Ste. 101, Fort Myers, Florida

33901.

         Further, pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal, along with

Defendant’s Notice of Removed Action, has been filed with the Clerk of the Circuit Court for the

Twentieth Judicial Circuit, Lee County, Florida.

         WHEREFORE, Defendant requests this action currently pending in the Circuit Court for

the Twentieth Judicial Circuit, Lee County, Florida be removed to the United States District Court

for the Middle District of Florida.

                                      /s/Angelique Groza Lyons
                                      Angelique Groza Lyons, Fla. Bar No. 0118801
                                      Megan M. McGinn, Fla. Bar No. 1018641
                                      CONSTANGY, BROOKS, SMITH & PROPHETE, LLP
                                      100 N. Tampa St., Suite 3350
                                      Tampa, FL 33602
                                       (813) 223-7166 / Fax: (813) 223-2515
                                      alyons@constangy.com
                                      mmcginn@constangy.com
                                      tampa@constangy.com
                                      Attorneys for Defendant



                                                   8

6807489v.1
  Case 2:20-cv-00471-JLB-NPM Document 1 Filed 07/02/20 Page 9 of 9 PageID 9




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2nd day of July, 2020, I electronically filed the
foregoing with the Clerk of Court by using CM/ECF System, which will send a Notice of
Electronic Filing, along with a true and correct copy of the foregoing via e-mail to Jason L. Gunter,
Conor P. Foley, GUNTERFIRM, 1514 Broadway, Ste. 101, Fort Myers, FL 33901,
Jason@GunterFirm.com, Conor@GunterFirm.com.

                                      /s/Angelique Groza Lyons
                                             Attorney for Defendant




                                                 9

6807489v.1
